Title: To James Madison from William Savage, 21 January 1803 (Abstract)
From: Savage, William
To: Madison, James


21 January 1803, Kingston, Jamaica. Encloses his account and vouchers to 31 Dec. 1802 [not found], showing a balance due him of £58 7s. 2d., or $175.08. Has “this day” drawn on JM for this amount at thirty days’ sight in favor of Elliston and John Perot of Philadelphia.
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p. Docketed by Brent as received 14 Mar., with his note, “the accounts referred to sent to the Auditor of the Treasury’s Office.”



   
   Merchants Elliston Perot (1747–1834) and John Perot, originally of Barbados, had their wharf and offices at 39–43 North Water Street, Philadelphia (Elva Tooker, Nathan Trotter: Philadelphia Merchant, 1787–1853 [Cambridge, Mass., 1955], pp. 35, 39; Robinson, Philadelphia Directory for 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 196).



   
   A full transcription of this document has been added to the digital edition.

